DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2020 has been entered.

 Response to Arguments

Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Independent claims 1, 9 and 10 recite the limitations of “determine which of a plurality of predetermined forms is matched with each log”, “extracted components from each log included in the analysis target log for each of the forms”, “perform classification of the components  based on the number of occurrences”, and perform weighting of the analysis target log based on the classification of the components” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory”, “processor”, “a non-transitory storage medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a memory”, “processor”, “a non-transitory storage medium”, language, in the context of this claim encompasses the user manually determine which of the plurality of predetermine forms is matched with each log. Similarly, the limitation extract components from each log included in the analysis log, collect the number of occurrences of the components in the analysis log, perform classification of the components, perform weighting of the analysis as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element “memory”; “processor”, “using non-transitory computer-readable medium” to perform determine, extract, collect, classification and weighting. The non-transitory computer-readable medium in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determine, extract, collect, classifying, weighting logs) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the
additional element of using anon-transitory computer-readable medium to perform the selecting, determining and identifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1, therefore, claim 2 recites the same abstract idea of “mental process” determine the two similar components, perform the classification under the human mind. The claim recites limitations of “when determining that two of the components are similar based on the number of occurrences for each of the forms, the at least one processor operates to perform the classification by classifying the two components into the same group”, which is an abstract idea because it defines determining similar components and performing classification, and therefore, does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 2 and claim 2 depends on claim 1 and includes all the limitations of claim 1, therefore, claim 3 recites the same abstract idea of “mental process” calculating similarities and to classify the  two components in the same group based on the similarities under the human mind. The claim recites limitations of “wherein the at least one processor operates to calculate a first similarity based on the number of types of the forms matched with a log in which the two components appear and classifies the two components into the same group when the first similarity is within a predetermined range”, which is an abstract idea because it defines determining similarities between components and performing classification based on the similarities, and therefore, does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 2 and claim 2 depends on claim 1 and includes all the limitations of claim 1, therefore, claim 4 recites the same abstract idea of “mental process” calculating a second similarity based on a ratio and classifying the components in the groups based on the second similarity in the same group based on the similarities under the human mind. The claim recites limitations of “wherein the at least one processor operates to calculate a second similarity based on a composition ratio of the forms matched with a log in which the two components appear and classify the two components into the same group when the second similarity is within a predetermined range”, which is an abstract idea because it defines determining similarities between components and performing classification based on the similarities, and therefore, does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 2 and claim 2 depends on claim 1 and includes all the limitations of claim 1, therefore, claim 5 recites the same abstract idea of “mental process” calculating first and second similarity based on a ratio and classifying the components in the groups based on the first and second similarity in the same group based on the similarities under the human mind. The claim recites limitations of “wherein the at least one processor operates to calculate a first similarity based on the number of types of the forms matched with a log in which the two components appear, calculate a second similarity based on a composition ratio of the forms matched with a log in which the two components appear, and classify the two components into the same group when the first similarity is within a first predetermined range and the second similarity is within a second predetermined range”, which is an abstract idea because it defines determining similarities between components and performing classification based on the similarities, and therefore, does not amount to significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1, therefore, claim 6 recites the same abstract idea of “mental process” performing weighting on the abnormal log under the human mind. The claim recites limitations of “wherein the at least one processor operates to determine whether or not each log included in the analysis target log is an abnormal log, and operates to perform the weighting on the abnormal log”, which is an abstract idea because it defines performing weighing in the log, and therefore, does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 6 and claim 6 depends on claim 1 and includes all the limitations of claim 1, therefore, claim 7 recites the same abstract idea of “mental process” classifying two components is the same group in the anomaly log and performing weighing of the components under the human mind. The claim recites limitations of “wherein, when two of the components having the same classification are included in the same type of the anomaly log, the at least one processor operates to perform the weighting so as to decrease a priority of the two components having the same classification”, which is an abstract idea because it defines classifying components performing weighing in the log, and therefore, does not amount to significantly more than the abstract idea.

Claim 8 is dependent on claim 6 and claim 6 depends on claim 1 and includes all the limitations of claim 1, therefore, claim 7 recites the same abstract idea of “mental process” performing weighing in the abnormal log and under the human mind. The claim recites limitations of “wherein the at least one processor operates to perform the weighting on the abnormal log based on the abnormal log recorded in the past”, which is an abstract idea because it defines classifying components performing weighing in the log, and therefore, does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2005/0172162) and in view of Yoshizawa et al. (US 2014/0281760).

With respect to claim 1, Takahashi teaches a log analysis system comprising ([0040]; fig. 22; examiner’s note: the log analysis system): 
at least one memory configured to store computer program code ([0114]; examiner’s note: the memory and processor); 
and at least one processor configured to execute the computer program code to ([0114]; examiner’s note: the memory and processor): 
determine which of a plurality of predetermined forms is matched with each log included in an analysis target log (fig. 22; 33; [0017, records of commands entered to the server are collected and combined into an operation log; That operation log is then compared with a plurality of operation patterns]; [0712, The event pattern ID field shows the identification code of an event pattern]; [0143, The event pattern ID field shows the identifier of an event pattern extracted in the pattern matching process. The number-of-events field shows the number of event records in the event pattern specified by the event pattern ID field. The hit count field stores the number of event records, of all those records having the same event pattern ID, that can also be found in the event group compared]; examiner’s note: event pattern ID is stored in the DB and the events are matched with the patterns; the operation pattern/event pattern ID is the predetermined forms because the events are matched with the patterns; each event pattern ID represents a pattern which is the predetermined form); 
extract components from each log included in the analysis target log (fig. 22; 33; [0117]; [0143]; examiner’s note: each event record is logged and the number of events are counted and stored into a storage space; therefore, the events are extracted from the events log and the events are the components), 
collect the number of occurrences of the components in the analysis target log for each of the forms (fig. 22; [0143]; [0144, The weight of an event pattern can be calculated from the number of events and hit count shown in this daily event log 151]; [0150, The pattern matching engine 110 examines the number of event records included in the selected event group]; examiner’s note: the events are the components and number of events are calculated for each of the event pattern; the daily event log is the target log),
and perform classification of the components based on the number of occurrences for each of the forms (fig. 22; 33; [0150, The pattern matching engine 110 examines the number of event records included in the selected event group]; [0186, and the other is the number of identical event records (i.e., the number of event records that are found in both the event group and in each event log record)]; examiner’s note:  event group is the classification based on the number of events).
Takahashi does not explicitly teach perform the components including at least one of a physical device, a virtual device, and a program included in a system that outputs the analysis target log; weighting of the analysis target log based on the classification of the components.
However, Yoshizawa teaches the components including at least one of a physical device, a virtual device, and a program included in a system that outputs the analysis target log (fig. 17; [0333]; examiner’s note: the components including devices described in fig. 17, element 2001);
perform weighting of the analysis target log based on the classification of the components ([0294, the historical data display program 332 calculates the importance shown by the column 2005 in accordance with the number of the abstract access logs that are used in generating the single weighted abstract access log based on the two abstract access logs. In other words, a high importance is calculated for the access that is made frequently when an incident occurs. Further, a high importance is calculated for an abstract access log showing an access that plays an important role in solving the incident]; [0321, When the group shown by the column 1402 of the INC4 matches the group shown by the column 1304 of the LOG2, the historical data display program 332 increases the weight of the ALOG1];  [0323]; examiner’s note: the logs are weighted and the weight is based on the importance of INC4 which is the components and the components are classified into an group, the groups are the classification).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Takahashi’s invention which teaches monitoring log components and counting the number of occurrence for each of the components and classifying them to include Yoshizawa which teaches weighting log. Takahashi and Yoshizawa are in the same field of invention because all of them teach monitoring log components. One would have been motivated to make this modification because it provides predictable results to have a log weight to find the most important log to monitor the high importance log first to solve urgent issues.

Claim 9 encompasses the same scope of invention of claim 1, in additions of a method (fig. 1).  Therefore, claim 9 is rejected on the same basis of rejection of claim 1.

Claim 10 encompasses the same scope of invention of claim 1, in additions of a non-transitory storage medium (fig. 1).  Therefore, claim 10 is rejected on the same basis of rejection of claim 1.

Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2005/0172162) and in view of Yoshizawa et al. (US 2014/0281760) and in view of MORFONNIOS et al. (US 2016/0092552).

With respect to claim 2, Takahashi teaches the log analysis system according to claim 1, and based on the number of occurrences for each of the forms (fig. 22, [0143]; examiner’s note: the number of occurrences of each pattern) Takahashi but do not explicitly teach wherein, when determining that two of the components are similar based on the at least one processor operates to perform the classification by classifying the two components into the same group.
However, MORFONNIOS teaches wherein, when determining that two of the components are similar ([0059], [0080]; examiner’s note: if the two tokens are within the predetermined range then they are grouped into the same group; two tokens are the classified into the same group and the similarities are calculated in paragraph [0062]).
 the at least one processor operates to perform the classification by classifying the two components into the same group (([0059], [0080]; examiner’s note: if the two tokens are within the predetermined range then they are grouped into the same group; two tokens are the classified into the same group and the similarities are calculated in paragraph [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Takahashi’s invention which teaches monitoring log components and counting the number of occurrence for each of the components and classifying them to include Yoshizawa which teaches weighting log. Takahashi and Yoshizawa are in the same field of invention because all of them teach monitoring log components to include MORFONNIOS which teaches classifying based on the predetermined range.  Takahashi’s and Yoshizawa and MORFONNIOS are in the same field of invention because all of them teach monitoring log components. One would have been motivated to make this modification because it provides predictable results to have classify components based the predetermined range to classify properly.

With respect to claim 3, Takahashi and Yoshizawa in combination teach the log analysis system according to claim 2, but do not explicitly teach wherein the at least one processor operates to calculate a first similarity based on the number of types of the forms matched with a log in which the two components appear and classifies the two components into the same group when the first similarity is within a predetermined range.
However, MORFONNIOS teaches wherein the at least one processor operates to calculate a first similarity based on the number of types of the forms matched with a log in which the two components appear and classifies the two components into the same group when the first similarity is within a predetermined range ([0059], [0080]; examiner’s note: if the two tokens are within the predetermined range then they are grouped into the same group; two tokens are the classified into the same group and the similarities are calculated in paragraph [0062]; paragraph [0084]; [0087; 0115; 0120]; teaches tokens are compared with multiple sample records which are the forms).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Takahashi’s invention which teaches monitoring log components and counting the number of occurrence for each of the components and classifying them to include Yoshizawa which teaches weighting log. Takahashi and Yoshizawa are in the same field of invention because all of them teach monitoring log components to include MORFONNIOS which teaches classifying based on the predetermined range.  Takahashi’s and Yoshizawa and MORFONNIOS are in the same field of invention because all of them teach monitoring log components. One would have been motivated to make this modification because it provides predictable results to have classify components based the predetermined range to classify properly.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2005/0172162) and in view of Yoshizawa et al. (US 2014/0281760) and in view of Kusaka et al. (US 2013/0325913).

With respect to claim 4, Takahashi and Yoshizawa in combination teach the log analysis system according to claim 2, but do not explicitly teach wherein the at least one processor operates to calculate a second similarity based on a composition ratio of the forms matched with a log in which the two components appear and classify the two components into the same group when the second similarity is within a predetermined range.
However, Kusaka teaches wherein the at least one processor operates to calculate a second similarity based on a composition ratio of the forms matched with a log in which the two components appear and classify the two components into the same group when the second similarity is within a predetermined range ([0190, 0191, fig. 13]; examiner’s note: the two log groups are clustered together if the ration is within the same threshold range which is calculating a similarity).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Takahashi’s invention which teaches monitoring log components and counting the number of occurrence for each of the components and classifying them to include Yoshizawa which teaches weighting log to include Kusaka which teaches determining ratio to group the components. Takahashi, Yoshizawa, and Kusaka are in the same field of invention because all of them teach monitoring log components. One would have been motivated to make this modification because it provides predictable results to have classify components based the predetermined range to classify properly.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2005/0172162) and in view of Yoshizawa et al. (US 2014/0281760) and in view of MORFONNIOS et al. (US 2016/0092552) and in view of Kusaka et al. (US 2013/0325913).

With respect to claim 5, Takahashi, Yoshizawa in combination  teach the log analysis system according to claim 2, but do not explicitly wherein the at least one processor operates to calculate a first similarity based on the number of types of the forms matched with a log in which the two components appear, calculate a second similarity based on a composition ratio of the forms matched with a log in which the two components appear, and classify the two components into the same group when the first similarity is within a first predetermined range and the second similarity is within a second predetermined range.
Moreover, MORFONNIOS teaches operates to calculate a first similarity based on the number of types of the forms matched with a log in which the two components appear and classify the two components into the same group when the first similarity is within a first predetermined range [0059], [0080]; examiner’s note: if the two tokens are within the predetermined range then they are grouped into the same group; two tokens are the classified into the same group and the similarities are calculated in paragraph [0062]; paragraph [0084]; [0087; 0115; 0120]; teaches tokens are compared with multiple sample records which are the forms).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Takahashi’s invention which teaches monitoring log components and counting the number of occurrence for each of the components and classifying them to include Yoshizawa which teaches weighting log to include MORFONNIOS which teaches classifying based on the predetermined range. Takahashi and Yoshizawa and MORFONNIOS are in the same field of invention because all of them teach monitoring log components. One would have been motivated to make this modification because it provides predictable results to have classify components based the predetermined range to classify components into the proper classification group to find the components faster.
Takahashi, Yoshizawa and MORFONNIOS in combination do not explicitly teach calculate a second similarity based on a composition ratio of the forms matched with a log in which the two components appear, and classify the two components into the same group when the second similarity is within a second predetermined range.
However, Kusaka teaches calculate a second similarity based on a composition ratio of the forms matched with a log in which the two components appear, and classify the two components into the same group when the second similarity is within a second predetermined range ([0190, 0191, fig. 13]; examiner’s note: the two log groups are clustered together if the ration is within the same threshold and WATANABE teaches logs where two components appear in fig. 9, 10, [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Takahashi’s invention which teaches monitoring log components and counting the number of occurrence for each of the components and classifying them to include Yoshizawa which teaches weighting log to include MORFONNIOS which teaches classifying based on the predetermined range to include Kusaka which teaches classifying based on the predetermined range.  Takahashi and Yoshizawa, MORFONNIOS, Kusaka are in the same field of invention because all of them teach monitoring log components. One would have been motivated to make this modification because it provides predictable results to have classify components based the predetermined range to classify components into the proper classification group to find the components faster.

Claims 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2005/0172162) and in view of Yoshizawa et al. (US 2014/0281760)  and in view of SADOVSKY et al. (US 2015/0180894).

With respect to claim 6, Takahashi, Yoshizawa in combination  teach the log analysis system according to claim 1, wherein the at least one processor operates to determine whether or not each log included in the analysis target log is an abnormal log, and operates to perform the weighting on the abnormal log.
However, SADOVSKY teaches operates to determine whether or not each log included in the analysis target log is an abnormal log ([0069, the functionality of the anomaly detector may be included in other locations (e.g. on smart phone 1030 and/or slate device 1050 and/or device 1080)]; examiner’s note: the anomaly detector detects anomaly), and operates to perform the weighting on the abnormal log (fig. 3, 5, [0038, 0045]; [0019, m weighting process assigns events with a higher weight (that is, are more anomalous) the more rare the events are determined to occur based on the occurrence of the events in the baseline profile]; examiner’s note: each application is a group and they are weighted; [0017, one report may rank the accounts based on anomalous activity whereas another report provides more detailed information for one or more accounts]; examiner’s note: the anomaly logs are ranked which is weighting).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Takahashi’s invention which teaches monitoring log components and counting the number of occurrence for each of the components and classifying them to include Yoshizawa which teaches weighting log to include SADOVSKY which teaches weighing abnormal log.  Takahashi, Yoshizawa and SADOVSKY are in the same field of invention because all of them teach monitoring log components. One would have been motivated to make this modification because it provides predictable results to have weighting logs properly.

With respect to claim 7, Takahashi, Yoshizawa, Yoshizawa in combination teach the log analysis system according to claim 6, wherein, when two of the components having the same classification are included in the same type of the anomaly log, the at least one processor operates to perform the weighting so as to decrease a priority of the two components having the same classification.
However, SADOVSKY teaches wherein, when two of the components having the same classification are included in the same type of the anomaly log, the at least one processor operates to perform the weighting so as to decrease a priority of the two components having the same classification ([0017,0019]; examiner’s note: the anomaly applications are ranked, therefore, the higher ranked applications are higher priority and the lower ranked are decreased priority and same type of anomaly logs are clustered together).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Takahashi, Yoshizawa’s invention which teaches monitoring log components counting the number of occurrence for each of the components and classifying them to include Yoshizawa which teaches weighting log to include SADOVSKY which teaches weighing abnormal log.  Takahashi, Yoshizawa and SADOVSKY are in the same field of invention because all of them teach monitoring log components. One would have been motivated to make this modification because it provides predictable results to weight logs based on the past logs to weight logs faster and give weight to logs properly to process the important logs first.

With respect to claim 8, Takahashi, Yoshizawa’s in combination teach the log analysis system according to claim 6, but do not explicitly teach wherein the at least one processor operates to perform the weighting on the abnormal log based on the abnormal log recorded in the past.
However, SADOVSKY teaches wherein the at least one processor operates to perform the weighting on the abnormal log based on the abnormal log recorded in the past ([0038, the automatically determined weighting would result in weight 1 being 2.5 times higher as compared to the weight for event 3, weight 2 would be 10 times higher as compared to the weight for event 3, and weight 4 would be weighted 2 times higher as compared to the weight for event 3], [0039]; examiner’s note: the abnormal log is compared to the previously recorded anomaly logs and the anomaly logs are weighted).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Takahashi’s invention which teaches monitoring log components counting the number of occurrence for each of the components and classifying them to include Yoshizawa which teaches weighting log to include SADOVSKY which teaches weighing abnormal log.  Takahashi, Yoshizawa’s and SADOVSKY are in the same field of invention because all of them teach monitoring log components. One would have been motivated to make this modification because it provides predictable results to weight logs based on the past logs to weight logs faster and give weight to logs properly to process the important logs first.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             
/Mariela Reyes/           Supervisory Patent Examiner, Art Unit 2159